DETAILED ACTION
Claims 1-18 are pending in the Instant Application. 
Claims 1-18 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-5, 7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kalns et al. (“Kalns”), United States Patent Application Publication No. 2014/0310001. 

As per claim 1, Kalns discloses a method performed by one or more computers of an automated spoken dialog system, the method comprising: 
receiving, from a user device of a user, a first request to perform a task, wherein the first request comprises user speech identifying the task ([Fig. 10] and [0110] wherein the user issues speech asking to find a gift); 
in response to receiving the first request: 
generating, a frame associated with the task, wherein the frame specifies one or more types of values used to perform the task ([0049] wherein the input intent is recognized as the “frame” and specifies if additional inputs that are required to pass data to the output generator recognized as “associated parameters” in [00047], here such intent is “SearchProduct,” and each “intent” is programmed with an associated parameter list such as “recipient” and “cost” as shown in [Fig. 5]); and 
causing output to be provided for presentation to the user, via the user device, that solicits at least one value for one or more of the types of values used to perform the task ([Fig. 5] and [0049] wherein the USER is asked “What price do you have in mind?” as a result of the frame which is to determine the “cost”); 
receiving, from the user device, a second request including a question that requests information, the second request comprising user speech identifying the question ([Figure 5] wherein the user asks “Not sure about that. What else can you suggest?”);
determining, that the question is a user request to access at least information from user data of the user of the user device ([Fig. 5] and [0056] wherein if “SearchProduct” is used, the reasoner uses intent history, (information from user data of the user on the user device), to recommend products); 
in response to determining that the question is the user request to access at least the information from the user data: 
causing a search system to execute a search over the user data based on the question ([0056] and [0083] wherein the search system executes a search on the CIO to determine the intent of the user); 
receiving, a response from the search system  that identifies one or more results from the user data ([0056] and [0083] wherein the intent history (meta-intents)  is searched for inferences for output); and Page 2 of 14Patent Application No. 17/122,906 Attorney Docket No. ZS202-21340 Response to 01/20/2022 Office Action 
determining, that one or more of the results provides at least one value corresponding to one or more of the types of values specified by the frame ([0048] wherein the result is a parameter is filled from the dialog content 212 by remembering the user’s history to determine which product to suggest, wherein a different product category is output “phone”); 
storing, in the frame associated with the task requested by the first request, the at least one value that was provided by the one or more of the results ([Fig 5] wherein the task is the same, find gift, but a different value that results in another result is described); and 
using the stored value in the frame to carry out the task requested by the first request ([Fig. 5] wherein a smartphone is suggested as a gift). 

As per claim 3, Kalns discloses the method of claim 1, wherein the one or more types of values include at least one of: a date, a time, a location, a phone number, a user name, a web address, or a person's name ([0073] wherein “or” is recited so only one element must be disclosed and a person’s name is used as a parameter).  

As per claim 4, Kalns discloses the method of claim 1, wherein the task comprises: setting a reminder, scheduling a calendar event, providing information, or providing directions ([Fig. 5] and [0091] wherein “or” is used so only one element must be disclosed, and “providing information” is disclosed as finding a gift).  

As per claim 5, Kalns discloses the method of claim 1, further comprising: obtaining information identifying a question template for the at least one value ([0057] wherein the response identifies a template "Would you like to view the customer reviews for the <product>?" wherein the product is the template); Page 3 of 14Patent Application No. 17/122,906 Attorney Docket No. ZS202-21340 Response to 01/20/2022 Office Action causing the question template to be provided for presentation to the user via the user device ([Fig. 5]] wherein the template is shown to the user with the value filled in); and receiving a confirmation of the at least one value, the confirmation comprising user speech that is responsive to the question template ([0057] wherein confirmation is requested that product reviews are requested).  

As per claim 7, Kalns discloses a system comprising: one or more computers and one or more storage devices storing instructions ([0114] wherein processors and memory are described) that are operable, when executed by the one or more computers, to cause the one or more computers to perform the method of claim 1. As a result, claim 7 is rejected for the same rationale and reasoning as claim 1. 

As per claim 9, claim 9 is a system that performs the method of claim 3 and is rejected for the same rationale and reasoning.

As per claim 10, claim 10 is a system that performs the method of claim 4 and is rejected for the same rationale and reasoning.

As per claim 11, claim 11 is a system that performs the method of claim 5 and is rejected for the same rationale and reasoning.

As per claim 13, claim 13 is a product that performs the method of claim 1 and is rejected for the same rational and reasoning. 

As per claim 15, claim 15 is a product that performs the method of claim 3 and is rejected for the same rational and reasoning. 

As per claim 16, claim 16 is a product that performs the method of claim 4 and is rejected for the same rational and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 5 and is rejected for the same rational and reasoning. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalns, in view of Martin et al. (“Martin”), United States Patent Application Publication No. 2004/0088285.

As per claim 2, Kalns discloses the method of claim 1, but does not disclose wherein the response identified  respective terms related to a respective question of two or more questions, each question including a different meaning of one or more terms in the question, and wherein the method further comprises: causing  a disambiguation question to be provided for presentation to the user, via the user device, wherein the disambiguation question comprises audio data  identifying the different meanings; and receiving user speech identifying a selection of a particular meaning responsive to the disambiguation question.  However, Martin teaches wherein the response identified respective terms related to a respective question of two or more questions, each question including a different meaning of one or more terms in the question ([0096] wherein the question is, “is it the location on Main?” Or “is it the location on Elm?” wherein the different meaning is the different store location), and wherein the method further comprises: causing a disambiguation question to be provided for presentation to the user, via the user device, wherein the disambiguation question comprises audio data identifying the different meanings; and receiving user speech identifying a selection of a particular meaning responsive to the disambiguation question ([0095] wherein the user is asked to disambiguate between two locations and the user is asked to identify the particular response). 
Kalns disambiguates user input but does not do so using a search engine. One could apply the process in Martin to disambiguate instead of the process already in Kalns to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the methods of disambiguating for requested information in Kalns with the disambiguation method in Martin in order to narrow the users search to the requested information. 

As per claim 8, claim 8 is a system that performs the method of claim 2 and is rejected for the same rationale and reasoning.

As per claim 14, claim 14 is a product that performs the method of claim 2 and is rejected for the same rational and reasoning. 





Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalns, in view of Heck, United States Patent Application Publication No. 2009/0162824. 

As per claim 6, Kalns discloses the method of claim 1, but does not disclose determining, that the one or more of the results provides at least one additional value corresponding to one or more of the types of values specified by the frame; determining respective confidence levels for the at least one value and the at least one additional value based on one or more rules; and selecting the at least one value based on the respective confidence levels.  However, Heck teaches the method of claim 1, but does not disclose determining,, that the one or more of the results provides at least one additional value corresponding to one or more of the types of values specified by the frame; determining respective confidence levels for the at least one value and the at least one additional value based on one or more rules; and selecting the at least one value based on the respective confidence levels ([0066]-[0071] wherein the values and the answers are selected based on the confidence scores). 
Both Kalns and Heck provide an automated computer response system. One could apply the confidence levels from Heck with the system in Kalns to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining values for the frame in Kalns with the assignment of confidence values for those values in Heck in order to be able to better return the correct values to the user. 

As per claim 12, claim 12 is a system that performs the method of claim 6 and is rejected for the same rationale and reasoning.

As per claim 18, claim 18 is a product that performs the method of claim 6 and is rejected for the same rational and reasoning. 


Response to Arguments

Applicant’s amendments to claims have overcome the Double Patenting rejection and the rejection under 35 U.S.C. § 101 presented in the previous office action. 
With regards to the prior art rejection, applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168